Case 2:21-mc-00965-MCS-SK Document 10 Filed 08/05/21 Page1of1 Page ID #:37

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

JS-6
CIVIL MINUTES - GENERAL
Case No. 2:21-mc-965-MCS (SKx) Date August 5, 2021
Title Christian Silver v. United States
Present: The Honorable Steve Kim
Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present

Proceedings: (IN CHAMBERS) ORDER DISMISSING PETITION [ECF 1]

On July 13, 2021, the Court issued an Order to Show Cause why the petition to quash
IRS subpoena should not be dismissed for lack of prosecution. (ECF 9). A response to the
Order to Show Cause was ordered to be filed no later than July 27, 2021. No timely response
having been filed to the Court’s Order to Show Cause, IT IS ORDERED AND ADJUDGED that
the petition to quash (ECF 1) is dismissed without prejudice for lack of prosecution and for
failure to comply with the orders of the Court. See L.R. 41.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
